—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Appelman, J.), rendered March 22, 1994, convicting him of robbery in the first degree, robbery in the second degree (two counts), assault in the second degree, kidnapping in the second degree, and unauthorized use of a vehicle in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The Supreme Court properly seated a white male venireperson who was peremptorily challenged by the defense. The Supreme Court’s determination that the defense’s explanation for the challenge constituted mere pretext is supported by the record (see, e.g., People v Readous, 232 AD2d 583).
The defendant’s remaining contentions are without merit. Santucci, J. P., Joy, Friedmann and Luciano, JJ., concur.